United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tulsa, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1010
Issued: July 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2015 appellant, through counsel, filed a timely application for review from
a January 27, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury to the left
shoulder causally related to factors of his federal employment.
FACTUAL HISTORY
This case has previously been before the Board. In a November 12, 2013 decision, the
Board affirmed an OWCP decision dated April 8, 2013 which found that appellant had not met
his burden of proof to establish a left shoulder injury causally related to factors of his federal
1

5 U.S.C. § 8101 et seq.

employment.2 The law and facts of the case as set forth in the Board’s prior decision are
incorporated by reference. The Board’s review of the previous medical evidence of record is
res judicata.3
On October 27, 2014 appellant, through counsel, requested reconsideration and submitted
additional medical evidence. In a letter dated July 1, 2013, Dr. Michael Gebetsberger, a Boardcertified internist, stated:
“[Appellant] is a patient under my care at Utica Park Clinic. He has experienced
left rotator cuff pathology requiring surgery earlier this year. [Appellant] has on
multiple occasions demonstrated to me the movement required to obtain parcels
of mail from the back seat of his delivery vehicle, which would over time directly
affect the left shoulder. It is, therefore, my opinion that this injury is work
related.”
By decision dated January 27, 2015, OWCP reviewed the merits of appellant’s claim and
denied his claim as the medical evidence was insufficient to establish a causal relationship
between his diagnosed condition and factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
2

Docket No. 13-1410 (issued November 12, 2013). Appellant, a rural mail carrier, filed an occupational disease
claim on May 20, 2012 alleging that he sustained a left shoulder injury due to reaching to obtain mail from the back
of his mail truck.
3

See A.P., Docket No. 14-1228 (issued October 15, 2014). As the Board has previously reviewed the evidence of
record submitted prior OWCP’s April 8, 2013 decision, the issue of its weight is res judicata and not subject to
further consideration by the Board.
4

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Michael E. Smith, 50 ECAB 313, 315 (1999).

2

The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.7
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical opinion evidence.8 Rationalized medical opinion
evidence is medical evidence which includes a physician’s reasoned opinion on whether there is
a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.10
ANALYSIS
The Board issued a November 12, 2013 decision, finding that appellant had not met his
burden of proof to establish that he developed an occupational disease in the course of his
employment. Appellant, through counsel, requested reconsideration, and on January 27, 2015
OWCP reviewed the merits of his case, but denied his claim as he had not submitted sufficient
medical evidence to establish a causal relationship between factors of his federal employment
and his diagnosed left shoulder condition.
On reconsideration, appellant submitted a new medical report dated July 1, 2013 from
Dr. Gebetsberger.
While Dr. Gebetsberger’s letter contains an opinion on causal relationship, it is not
rationalized on the matter. The opinion must rest on a complete factual and medical background,
be expressed in terms of reasonable medical certainty, and must be supported by medical
rationale to explain the relationship between the diagnosed condition and the specific
employment factors identified by the claimant. He does not provide complete history or a
detailed discussion of the factors alleged to have caused appellant’s injury and does not specify a
6

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

7

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

8

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

9

Leslie C. Moore, 52 ECAB 132, 134 (2000).

10

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

3

time frame in which the alleged work factors were active in causing or aggravating his condition.
As such, Dr. Gebetsberger’s letter of July 1, 2013 did not meet the requirements to establish a
causal relationship between specific factors of appellant’s federal employment and his left
shoulder condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a shoulder
injury causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the January 27, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 21, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

